                    UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

IVERSON DAMON LANG,                   )
                                      )
       Plaintiff,                     )
                                      )
v.                                    )               CV419-003
                                      )
MRS. K. BROWN, et al..,               )
                                      )
       Defendants.                    )

                                    ORDER

       Iverson Damon Lang, pro se and in forma pauperis, has filed a

“motion requesting subpoena” with the Court, seeking a copy of a log

book, camera footage, an officer’s cell phone, and (perhaps) witness

testimonies.        Doc. 39.   His “Certificate of Service,” with a notary’s

signature to demonstrate it is his signature on the document, does not

represent that defendants were actually served with this request as

required by the Federal Rules of Civil Procedure (by which even pro se

litigants must abide) — this despite the Court’s unambiguous directive

that

     If Lang wishes to serve discovery on defendants, he must do so
     pursuant to the Federal Rules of Civil Procedure — meaning, any
     discovery requests are mailed to the party (or that party’s attorney)
  from whom he seeks that discovery. See Fed. R. Civ. P. 5(b)
  (describing procedure for service). The United States Marshal
  Service is not needed for this purpose. Discovery requests are not
  filed with the Court. Fed. R. Civ. P. 5(d) (initial disclosures and
  discovery requests/responses are not filed until they are used for a
  motion or the court orders them to be filed). The Court will not order
  defendants to produce discovery materials absent a showing of good
  faith and meaningful meet and confer efforts. And to do that,
  plaintiff must serve his discovery requests on defendants.

Doc. 35 at 1-2. Put differently, every discovery request served on the Court

will be denied. Discovery requests must be served on defendants. Only if

defendants unreasonably refuse to respond — and even then, only after

meaningful attempts to informally resolve the issue have been exhausted

— will any motion to compel discovery be entertained. See S.D. Ga. L. R.

26.5 (parties must meaningfully meet and confer before seeking the

Court’s intercession). Plaintiff’s request (doc. 39) is DENIED.

     SO ORDERED, this         30th      y of May,
                                      day      y, 2019.

                                   _______________________________
                                     _________________________
                                   CHRIS     E L. RAY
                                    HRISTOPHER
                                      I TOPH
                                           HER
                                   UNITED STATES MAGISTRATE JU
                                                             UDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
